Citation Nr: 1132828	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO. 08-19 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), rated noncompensable from December 4, 2006, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2003 to December 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and assigned a rating. The appeal is now under the jurisdiction of the RO in St. Petersburg, Florida. The Veteran attended a hearing before the undersigned in January 2010. The appeal was remanded by the Board for additional development in June 2010.

The Veteran stated in April 2009 that he has no toenails on his right or left big toes due to his service in Iraq. He specifically asked that this be included in his medical records. This appears to be a claim for service connection, but has not been adjudicated by the RO. The Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

Additionally, in a Board remand of June 2010, the issues of service connection for traumatic brain injury, a cervical and thoracic spine condition, and for a total disability rating based on individual unemployability were referred to the RO for appropriate action.  These matters do not appear to have been addressed by the RO and are again referred to that office for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The Veteran contends that the symptoms of his service-connected PTSD warrant higher ratings than those currently assigned.

At his hearing in January 2010, the Veteran testified that he experienced insomnia, isolation, social difficulties, nightmares, memory loss, and trouble with loud noises. He stated that he lost his job due to problems working with other people. At a VA examination in July 2010, the Veteran's symptoms seemed much improved. While he reported continued use of Remeron and Effexor, no PTSD symptoms were present, and the Veteran reported attending college full-time.

At his hearing in January 2010, the Veteran stated that he sees his doctor at the Jacksonville, Florida, VA Medical Center (VAMC) on an almost monthly basis. At his July 2010 VA examination, he reported receiving occupational therapy and regular psychiatric treatment at the Jacksonville VAMC. VA records are current through December 2008.  The Veteran's up-to-date records should be obtained. See 38 U.S.C.A. § 5103A(b)(3).

An addendum to the July 2010 VA examination should address the updated medical records. Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007). See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The examiner should comment on the Veteran's current symptoms and his current use of any anti-depressant, anti-psychotic, or anti-anxiety medications.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and complete VA treatment records, including records from the Jacksonville VAMC from November 2009 forward. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

2. When the above is completed, the claims file must be made available to a VA psychiatric examiner for an addendum opinion. If the examiner determines that 
another examination is required, schedule a new examination.  Pertinent documents should be reviewed. The examiner should review the evidence in the claims file.

The examiner should describe the Veteran's current PTSD symptoms, including any evidence relating to whether the Veteran is working or attending school.

The examiner should discuss the Veteran's current use of any anti-depressant, anti-psychotic, or anti-anxiety medications, including describing their side effects.

All opinions should be supported by a discussion of the facts and medical principles involved. 

3. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

